Case 1:21-cv-02178-SEB-TAB Document 1 Filed 08/04/21 Page 1 of 7 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

KALISTA REDDING,                             )
                                             )
             Plaintiff,                      )
                                             )        CASE NO: 1:21-cv-2178
     v.                                      )
                                             )
NOBLE ROMAN’S, INC.,                         )
                                             )
             Defendant.                      )

           PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

                            I.   STATEMENT OF THE CASE

  1. Plaintiff, Kalista Redding (hereinafter “Kali” or “Plaintiff”), brings her Complaint against

     Defendant, Noble Roman’s, Inc., (hereinafter “Noble Roman’s”), for violations of Title

     VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. § 2000e et seq.

     Kali contends she was subjected to discrimination based on sex and a sexually hostile work

     environment, and was constructively discharged due to hostile nature of her work

     environment.

                                       II.       PARTIES

  2. Kali is female who resides within the geographical boundaries of the Southern District of

     Indiana.

  3. Noble Roman’s is an Indiana corporation with a principal office located in Indianapolis,

     Indiana, with facilities located in and conducting business within the geographical

     boundaries of the Southern District of Indiana.




                                                  1
Case 1:21-cv-02178-SEB-TAB Document 1 Filed 08/04/21 Page 2 of 7 PageID #: 2




                            III.   JURISDICTION AND VENUE

  4. Kali was an “employee” within the meaning of 42 U.S.C. § 2000e(f).

  5. Noble Roman’s is an “employer” within the meaning of 42 U.S.C. § 2000e(b).

  6. Kali satisfied her obligation to exhaust her administrative remedies by having timely filed

     her U.S. Equal Employment Opportunity Commission Charge Number 470-2020-00488

     against Noble Roman’s alleging discrimination in violation of the Civil Rights Act of 1964,

     as amended, because of her sex, female. Kali received her Notice of Right to Sue from the

     EEOC on July 15th, 2020, and now timely files her Complaint.

  7. Jurisdiction is conferred on this Court by Title VII of the Civil Rights Act of 1964; 42

     U.S.C. § 2000e-5, 28 U.S.C. § 1331, and 28 U.S.C. § 1343.

  8. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as all events, transactions and

     occurrences concerning this matter have arisen in the geographical purview of the Southern

     District of Indiana.

                             IV.   FACTUAL ALLEGATIONS

  9. Kali was hired by Noble Roman’s in March 2019 as an associate in Defendant’s restaurant

     located 11715 Allisonville Road in Fishers, Indiana. Kali was just 17 years old when she

     began working at Noble Roman’s.

  10. In her role as an associate, Kali waited on customers in the restaurant, and provided

     whatever other services were required by her managers.

  11. One of her mangers, Anthony Barber (“Barber”), routinely made sexual comments and

     innuendo toward Kali.




                                              2
Case 1:21-cv-02178-SEB-TAB Document 1 Filed 08/04/21 Page 3 of 7 PageID #: 3




  12. On or about October 8, 2019, Kali asked Barber about his cologne. Barber replied and said,

     “…yeah. I’ve had bitches drop their panties over this cologne. I’m gonna put more on

     tonight for my new boo. She’s gonna be like, ‘Oh, Daddy.’”

  13. Kali responded, saying, “I thought you had a girlfriend?”

  14. Barber responded, “I do, but I still do what I want with other girls because my girlfriend
      has a problem with giving head.”

  15. Witnessing this conversation was another employee, Alex Dibetta.


  16. Kali then went to the front of the restaurant to finish her closing chores. Barber followed

     her out, asking more sexual questions: “Has a girl ever ate your pussy?”; “Does your

     boyfriend please you sexually?”; “Do you please him?”; “How many guys have you slept

     with?”

  17. Kali, feeling threatened by the graphic nature of her manager’s interrogation, sent a text

     message to one of her female managers, Olivia Euler (“Euler”), on October 9, 2019,

     describing in detail the conversation with Barber.

  18. Euler responded that Barber’s comments were inappropriate, and also stated that Kali was

     not the first young employee to complain about Barber’s sexually harassing behavior.

  19. On October 10, Kali reported Barber’s behavior to store manager, Steve McDonald

     (“McDonald”). McDonald said that he would talk to Barber, and that if it happened again,

     he would be terminated.

  20. Not comfortable with the resolution proposed by McDonald, Kali felt she had no choice

     but to quit her job, and she resigned the following day.



                               V.   LEGAL ALLEGATIONS



                                               3
Case 1:21-cv-02178-SEB-TAB Document 1 Filed 08/04/21 Page 4 of 7 PageID #: 4




             1. Sexual Harassment and Sexually Hostile Work Environment

  21. Kali hereby incorporates paragraphs one (1) through (20) as set forth herein.

  22. Kali was sexually harassed by Barber, her supervisor, because of her sex, female.

  23. The sexual harassment subjected Kali to a hostile work environment that was sufficiently

     severe or pervasive to alter the conditions of her employment and to create an abusive

     working environment.

  24. The harassment was sufficiently severe or pervasive that it altered the conditions of Kali’s

     employment and created an intimidating, hostile, offensive, and abusive working

     environment.

  25. Noble Roman’s failed to take reasonable steps to prevent the harassment once it knew, or

     should have known, of the reasonable probability that the harassment would occur.

  26. Noble Roman’s failure to discover or prevent the harassment gave rise to a hostile work

     environment.

  27. Noble Roman’s failed to remedy or prevent a hostile or offensive work environment of

     which it knew, or should have known.

    2. Negligence of Noble Roman’s – Unreasonably Responding to Serial Harasser

  28. Kali hereby incorporates paragraphs one (1) through (27) as set forth herein.

  29. Noble Roman’s own acts or omission in responding unreasonably to the allegations of

     sexual harassment against Barber manifested indifference or unreasonableness in light of

     the facts Noble Roman’s knew or should have known.

  30. Noble Roman’s failed to warn other employees based on its direct knowledge or

     constructive knowledge of Barbers’ prior acts and inappropriate behavior.




                                               4
Case 1:21-cv-02178-SEB-TAB Document 1 Filed 08/04/21 Page 5 of 7 PageID #: 5




  31. Noble Roman’s failed to adequately supervise Barber after they had direct or constructive

     knowledge of past complaints.

  32. Noble Roman’s responsibility to prevent future harassment is heightened where it is

     dealing with a known serial harasser, such as Barber, and is therefore on clear notice that

     the same employee engaged in inappropriate behavior in the past.

  33. Noble Roman’s failure to investigate Barber’s previous incidents of sexual harassment or

     to take reasonable steps designed to prevent future harassment manifested indifference or

     unreasonableness in light of the facts Noble Roman’s knew or should have known, given

     the fact that Noble Roman’s management and owners knew or should have known that

     Barber had previously harassed other female employees.

  34. Noble Roman’s failed to take any corrective action reasonably calculated to end Barber’s

     pattern of harassment such as warning him that sexual harassment would not be tolerated

     or monitoring his behavior to ensure that he did not sexually harass Kali, or other women

     at Noble Roman’s.

  35. Noble Roman’s reprimand of Barber is insufficient as a corrective action to preclude

     liability, particularly in light of the fact that Noble Roman’s knew or should have known

     that Barber had sexually harassed other young women in the past.

  36. As a result of Noble Roman’s actions, Kali has sustained damages including but not limited

     to economic loss, loss of reputation, loss of enjoyment of life, mental anguish and

     emotional injury.

  37. Noble Roman’s actions and omissions violated Title VII of the Civil Rights Act of 1964,

     42 U.S.C. § 2000e et seq. as amended.

                               VI. REQUESTED RELIEF



                                              5
Case 1:21-cv-02178-SEB-TAB Document 1 Filed 08/04/21 Page 6 of 7 PageID #: 6




           WHEREFORE the Plaintiff, Kalista Redding, requests that judgment of this Court be held

in her favor as follows:

    1. Order Noble Roman’s to pay any and all lost wages and the monetary value of all benefits

           associated with her employment;

    2. Order Noble Roman’s to pay compensatory damages for the mental anguish and

           consequential harm suffered by Plaintiff;

    3. Order Noble Roman’s to pay Plaintiff’s reasonable attorney fees and costs;

    4. Order Noble Roman’s to pay interest on all sums recoverable; and

    5. Award to Plaintiff all other relief that is just and proper in the premises.



                                                       Respectfully submitted,

                                                       GOODIN ABERNATHY, LLP

                                                       /s/ Christopher E. Clark
                                                       Christopher E. Clark, #18577-29
                                                       Attorney for Plaintiff




                                 DEMAND FOR JURY TRIAL

           Plaintiff, Kalista Redding, by counsel, demands a trial by jury on all issues deemed so

triable.

                                                       Respectfully submitted,

                                                       GOODIN ABERNATHY, LLP

                                                       /s/ Christopher E. Clark
                                                       Christopher E. Clark, #18577-29
                                                       Attorney for Plaintiff



                                                   6
Case 1:21-cv-02178-SEB-TAB Document 1 Filed 08/04/21 Page 7 of 7 PageID #: 7




GOODIN ABERNATHY, LLP
301 East 38th Street
Indianapolis, IN 46205
P: 317/843-2606
F: 317/574-3095
cclark@goodinabernathy.com
03-107




                                     7
